Citation Nr: 0107515	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971, preceded by 11 months, 29 days, of unverified service.  
His service medical records indicate that he also served in 
the Illinois Army National Guard beginning sometime around 
September 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought on 
appeal.

 
REMAND

The veteran essentially contends that he sustained an injury 
to his left foot in 1969, during military service in Vietnam.  
Upon a preliminary review of the claims file, the Board finds 
that additional development is needed in this appeal before 
proceeding with appellate disposition.

Initially, the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) ("VCAA").  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 § 7, subpart (a), 114 Stat. 2096 (2000).  See 
also, Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The evidence of record from the veteran's period of active 
duty service shows that he had no foot complaints upon a pre-
induction examination in August 1967, and no defects or 
diagnoses upon discharge examination in August 1971.  There 
are no other service medical records from the veteran's 
period of active duty service.  Upon enlistment examination 
for the Army National Guard in September 1982, the veteran 
related a foot injury that occurred during service in 
Vietnam.  It was noted that he had left foot strain with a 
prompt recovery.  

During a September 1999 VA examination, the veteran reported 
having experienced a limp following his November 1969 left 
foot injury.  At that time, the veteran was found to have 
bilateral pes planus, hallux valgus of the left foot, and 
chronic plantar fasciitis of the left foot.  There was, 
however, no opinion rendered as to the possibility of any 
current disability being related to an in-service injury.

The Board notes that in several statements of record, the 
veteran has claimed that he injured his left foot in November 
1969, when his foot was caught between a tank and a tree.  He 
maintains that he was hospitalized at Long Bing hospital, and 
then transferred to a Naval hospital in Japan, where he 
remained for 4 or 5 months.  Such records are not in the 
veteran's claims folder, and it does not appear that the RO 
made a request for any such records.  Additionally, the 
veteran claims that following the foregoing period of 
hospitalization, he was further treated for the same foot 
injury at the Scott Air Force Base hospital, and a hospital 
in Fort Knox, Kentucky.  Those records are also not in the 
veteran's claims file, and it does not appear that an attempt 
was made to obtain those records.  

Furthermore, while the veteran claims that his initial injury 
was during his active military service, it is clear from the 
record that he served in the Illinois Army National Guard, 
for an unverified period of time.  However, it does not 
appear that all those records have been associated with the 
claims file.  Finally, the Board notes that according to the 
veteran's DD Form 214, he had 11 months, 29 days of service 
prior to his active service from October 1968 to August 1971.  
That period of service has not been verified.  The Board 
finds that the RO should verify that period of service, and 
supplement the record with any additional service medical 
records from the veteran's active military service, and his 
National Guard service.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) (the VA must make more than one attempt to 
obtain relevant medical records, particularly service medical 
records).  Moreover, the RO should attempt to obtain records 
from the various hospitals identified by the veteran.  

In short, in light of the change in the law, which 
essentially heightens the VA's duty to assist claimants 
establish claims for VA benefits, further development is 
needed in this case.  Such development includes obtaining 
additional service records and hospitalization records, and 
verifying a period of active service.  Additionally, the 
veteran should be afforded an additional VA examination after 
any additional records are obtained.  Moreover, the RO should 
ensure compliance with the VCAA, including notice procedures.  

Accordingly, this matter is REMANDED for the following:

1.  The RO should verify the veteran's 
periods of active duty service and 
National Guard service.  The RO should 
supplement the record with any additional 
service medical records from the 
foregoing periods of service, which have 
not yet been associated with the 
veteran's claims file.

2.  The RO should make every effort to 
locate hospitalization records from the 
various hospitals set out by the veteran 
in his correspondence.  Specifically, the 
RO should attempt to obtain treatment 
records for the time period including, 
but not limited to, November 1969 through 
June 1970, from the Long Bing Hospital, 
and the Japan Naval Hospital.  
Additionally, the RO should attempt to 
obtain any treatment records from the 
Scott Air Force Base Hospital, and a 
hospital at Ft. Knox, Kentucky.  If 
necessary, the RO should contact the 
veteran for further information regarding 
his various hospitalizations, such as 
specific dates of treatment.

3.  Following completion of the above 
requested development, the RO should 
schedule the veteran for another VA 
examination to determine if a current 
disability of the left foot exists and, 
if so, whether any current disability is 
more likely than not a residual of and/or 
the result of the alleged in-service left 
foot injury.  All tests and studies 
deemed necessary by the examiner, 
including x-rays, should be conducted.  
The examiner should clearly outline the 
rationale for any opinion expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  The RO is requested to undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

5.  When the requested development has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence 

and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


